Citation Nr: 9919892	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
injury.

2.  Entitlement to an increased evaluation for venous 
insufficiency, right leg evaluated as 10 percent disabling 
prior to October 1, 1994.

3.  Entitlement to an increased (compensable) evaluation for 
a venous insufficiency of the right leg, currently evaluated 
as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1988.

Service connection for venous insufficiency, also referred to 
as phlebitis, was granted by the St. Petersburg, Florida 
Regional Office (RO) in a January 1993 rating decision, which 
assigned a 10 percent evaluation for the condition.

On September 2, 1993 the veteran filed a claim for an 
increased evaluation above 10 percent for his right leg 
venous insufficiency.  Following further development of this 
matter, which included a VA examination dated in December 
1993, the RO proposed to reduce the evaluation from 10 
percent to noncompensable, effective October 1, 1994.  The 
veteran indicated disagreement with this decision, but did 
not request a hearing within 30 days of receipt of 
notification of the proposed reduction.  By rating decision 
of July 1994, the RO reduced the evaluation of the veteran's 
service connected venous insufficiency to noncompensable, 
effective October 1, 1994.  The veteran did not appeal the 
RO's reduction.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 1994, which denied service 
connection for a right foot injury, evaluated the venous 
insufficiency as 10 percent disabling from August 1992, and 
denied an increased (compensable) evaluation of the venous 
insufficiency as of October 1994.  The Board notes that the 
claims regarding the venous insufficiency have been pending 
since September 2, 1993, rather than the July 16, 1994 date 
used by the RO.  

The Board notes that the veteran has raised a claim in May 
1994, and again in July 1994, alleging entitlement to service 
connection for "cracks in bones" in his right leg.  To the 
extent that this claim raises an issue separate from those 
already on appeal, this matter is referred to the RO for 
further development.

The Board also notes that the brief filed by the veteran's 
representative, in lieu of a VA form 646 on July 2, 1996, has 
attempted to change the issue on appeal from entitlement to 
an increased evaluation to restoration of a 10 percent 
evaluation for right leg venous insufficiency.  The 
representative alleges that a notice of disagreement (NOD), 
filed on December 30, 1994, and received by the RO in January 
1995, serves as a NOD with the RO's July 1994 reduction 
decision.  This  NOD specifically disagreed with the RO's 
December 22, 1994 letter which notified the veteran of the 
December 1994 denial of an increased evaluation for the right 
leg venous insufficiency.  It did not address the July 1994 
rating which reduced the evaluation to noncompensable.  Thus 
it does not serve as a NOD to the July 1994 decision.  To the 
extent that the representative's brief filed in June 1996 
cannot serve as a timely notice of disagreement with the July 
1994 rating reduction decision, the Board finds that it 
serves as a new claim attempting to restore a compensable 
evaluation for a right leg venous insufficiency.  This matter 
is therefore referred to the RO for further development.


FINDINGS OF FACT

1.  A right foot disorder is not shown by competent medical 
evidence to be etiologically related to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a right foot disorder is 
plausible.

3.  Prior to October 1, 1994, the veteran's right leg venous 
insufficiency was manifested by subjective complaints of 
pain, said to prevent him from running, and swelling only 
after standing prolonged periods and relieved with rest, with 
results of non invasive vein studies revealing no solid 
evidence of lower extremity venous insufficiency.

4.  The veteran's right leg venous insufficiency is currently 
manifested by subjective complaints of swelling and bluish 
discoloration of the extremities, said to be worse on 
activity with objective findings on most recent examination 
of very mild, but persistent edema, not board like, and 
varicose veins scattered in the pretibial region. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right foot injury is not well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991).

2.  The criteria for an increased evaluation for a right leg 
venous insufficiency prior to October 1, 1994 have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104 
Diagnostic Code 7121 (1996).  

3.  The criteria for an evaluation of 10 percent for a right 
leg venous insufficiency have been met as of October 1, 1994.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104 Diagnostic 
Code 7121 (1996-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Foot Injury

The veteran contends in essence, that he is entitled to 
service connection for a right foot injury.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  There are some 
disabilities, including arthritis, where service connection 
may be presumed if the disorder is manifested to a degree of 
10 percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998). 

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.
Service medical records reveal no evidence of a right foot 
injury.  Right leg problems are documented throughout the 
service medical records, including an August 1977 treatment 
note that described the right leg pain as extending from 
below the knee to the foot.  In March 1981, in conjunction 
with a venogram of the right leg, an attempt to start an 
intravenous line (IV) in his right foot was apparently 
unsuccessful when the veteran became very agitated.  An 
undated treatment note indicated that there was no bleeding 
in the right foot.  However, no actual foot injury or foot 
problems are documented in the service medical records.

The report from an October 1992 VA examination revealed his 
right ankle range of motion to be within normal limits and 
non-painful.  Strength testing revealed 4/5 strength to 
extensor hallucis longus and anterior tibialis firing and 
foot plantar flexors to be 4/5.  Sensation was intact to 
light touch.  X ray did not include findings of right foot or 
ankle.

VA treatment notes from July 1994 to October 1994 included 
right foot treatment.  In September 1994, a history of 
fracture to the second and third metatarsal was given, and 
signs of Achilles tendon shortening was noted in a podiatry 
consult from September 1994.  The September 1994 podiatry 
consult diagnosed dorsal tendosynovitis, right and 
questionable left Achilles tendon shortening and questionable 
Morton's neuroma.  Treatment notes from October 1994 through 
December 1994 revealed ongoing problems involving the right 
foot and Achilles tendon.  In October 1994 he was seen for 
severe pain and tenderness in the mid plantar area, and was 
diagnosed with questionable plantar fasciitis.  X-ray showed 
evidence of old fracture.  He was given a cane in October 
1995 to help with his right foot problems.  In December 1994 
he was again diagnosed with Achilles tendon shortening.  
Right foot problems continued to be documented in private 
treatment notes from 1995.  In June 1995, the veteran's right 
foot continued to be extremely painful. In July 1995 he was 
assessed with chronic foot pain.  Also submitted were daily 
logs from May to October 1995, with numerous complaints of 
right foot pain recorded throughout this time period.

At a hearing held February 1996, the veteran testified that 
his foot was injured in 1975 in an accident, and that he 
continues to have right foot problems.  His wife also 
testified concerning her observations involving the veteran's 
right foot causing him pain.

The reports from a VA stomach disorders examination in June 
1997, a VA general examination from March 1998 and a VA 
examination for veins and arteries from June 1998 did not 
address right foot problems, apart from the venous 
insufficiency of the right leg.  

VA and private treatment notes from 1996 to 1998 included 
complaints in March 1996 of right foot pain. 

Upon review of the evidence, the Board finds that a claim for 
service connection for a right foot injury is not well 
grounded.  There is no competent medical evidence that the 
veteran incurred a right foot injury inservice or that his 
current right foot disability is related to service.  As 
previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a nexus between the veteran's right 
foot disorder and service.  

As such the claim fails to meet the third element required to 
be well grounded under Caluza, supra.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a right foot 
injury, as imposed by 38 U.S.C.A. 
§  5107(a).  The claim, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection for a right foot injury, VA has no duty to 
assist him in the development of facts pertaining to the 
claim. 

Increased Evaluation for Venous Insufficiency, Right Leg 

The veteran contends, in essence, that he is presently 
entitled to at least a compensable evaluation for a right leg 
venous insufficiency, and that prior to October 1994, he was 
entitled to an evaluation greater than the 10 percent 
assigned at the time.

Factual Background

Service medical records revealed that the veteran was treated 
numerous times for right leg vascular problems throughout 
service.  In August 1977 he was seen for complaints of right 
leg problems from the knee down to the foot, with a history 
of collision type accident in 1975 that first caused the 
right leg to hurt.  He was assessed with some type of blood 
vessel blockage.  He was treated several times, including 
October 1980, November 1980 and April 1981 for painful right 
calf.  In June 1981 a bone scan diagnosed apparent decreased 
activity in the right tibia suggestive of decreased blood 
flow on the right leg.  He was found to have right calf 
claudication in March 1986.  He was reevaluated in January 
1988 for right calf pain.

The report from a VA examination conducted in October 1992 
revealed a history of a right leg injury from falling a few 
feet, with a subsequent history of jamming his right leg into 
a tank throttle.  He had current complaints of right leg pain 
with activities such as running or walking, and some 
quadriceps weakness.  On physical examination there were no 
skin lesions, and right knee demonstrated a range of motion 
from 0 to 135 degrees.  He had no knee joint effusion and his 
patella tracked normally.  He was nontender to palpation of 
joint lines or of the tibia.  X-ray showed knee joint to be 
normal and without evidence of degenerative change.  Midshaft 
of tibia showed a thickened cortex anteriorlateraly, which 
demonstrated reactive bone.  The diagnosis rendered prior to 
further testing was right mid shaft lesion of unknown 
etiology and further diagnostic workup was advised.  A bone 
scan conducted in November 1992 noted a history of right leg 
swelling and yielded a diagnostic impression of findings 
compatible with venous insufficiency.  Other differential 
diagnoses included deep venous thrombosis, clinical 
correlation with other imaging study or physical exam to rule 
out other cause of obstruction in the right lower extremity 
should be obtained.  

The report from a December 1993 VA examination gave 
complaints of chronic pain in his right leg which prevents 
him from running and he described sharp pain on the anterior 
aspect of the right leg.  He complained of swelling in the 
right leg only after standing for prolonged periods, and 
relieved with elevation and rest.  By history he did not 
describe prior episodes of deep venous thrombosis and did not 
require treatment with anticoagulation.  Physical examination 
revealed findings of pulses 2+ and symmetric bilaterally, 
extremities normal in appearance, and to touch.  No 
paresthesias were evident.  A history of bone scan was given 
and it was noted that further testing was required to 
determine the presence or absence of venous insufficiency.  
The impression yielded was questionable venous insufficiency 
in the right lower extremity (RLE).  By history and physical 
exam, it was not apparent the veteran has suffered from prior 
deep venous thrombosis and the pain was not classic for post 
phlebitic syndrome.  However, given his history of trauma to 
that extremity and chronic pain, it would be reasonable to 
evaluate the venous flow in his lower extremities with non-
invasive studies.  An addendum following such studies 
revealed findings of normal spontaneous phasic and 
augmentation sounds at all levels, with no evidence of 
incompetent valves.  In addition the lower extremity duplex 
scan was normal with no evidence of deep vein thrombosis 
(DVT).  The conclusion drawn was that there is no evidence of 
lower extremity venous insufficiency.  

VA treatment notes from August 1994 revealed complaints of 
right calf pain of the lower leg and ankle.  A history of 
phlebitis was given.  He was diagnosed with degenerative 
joint disease and Achilles tendon shortening and was 
prescribed Indocin.  In October 1994 he was noted to have 
symmetrical calves and improved response to Indocin.  He was 
referred to prosthetics for a consult as a right lower 
extremity wrap did not fit.  Another October 1994 treatment 
note indicates that the wrap was for his right knee, and 
found both quads and hamstrings to be well developed, with no 
asymmetry in size and muscle strength in right leg, except 
plantar flexor strength and no neurological deficit.  No 
hyperpigmentation around the right ankle was noted.  A knee 
brace was found to be unnecessary, but a cane was provided 
for his right foot problems.  

Daily logs kept by the veteran from May 1995 through October 
1995 revealed complaints of right leg pain in June 1995, with 
the right leg said to measure more than the left leg 
throughout the logs.  Right leg pain was also logged in 
September 1995.  A private treatment note from August 1995 
for unrelated problems noted a history of right leg pain and 
swelling.  

At a hearing held in February 1996, the veteran testified 
that he is badly disabled due to right leg problems.  He 
testified that his right leg swells from below the knee to 
his ankle and has affected his ability to stand and walk for 
more than an hour.  He testified that he is not helped by 
elevating the leg and indicated that he has missed work due 
to the leg.  His wife testified that she has observed the 
veteran have problems with his right leg, and notices the leg 
get purple and swollen.  

VA treatment notes and examinations from May 1997, and March 
1998 revealed treatment and study of gastrointestinal 
problems and iron deficiency anemia.  

In the March 1998 VA examination for hemic disorders noted a 
history of treatment with a number of drugs for bilateral 
phlebitis of the lower extremities.  He denied calf 
claudication in this examination, which primarily addressed 
his diagnosed iron deficiency anemia.  The anemia was 
reported to be related to treatment for phlebitis in 1994, 
but otherwise the venous insufficiency was not addressed in 
these reports.  

The report from a June 1998 VA examination for veins and 
arteries noted a medical history that included phlebitis of 
the lower extremities, left greater than right.  He 
complained of swelling and bluish discoloration of the 
extremities, unprovoked and unprecipitated, although they 
were said to be worse when he increases activity.  These were 
reported as painful and causing considerable discomfort and 
limitation of physical activity.  There was no history of 
DVT, although there was a history of what he calls phlebitis, 
which appeared to be varicose veins, which he has had for 
several years.  His symptoms were said not to be relieved by 
elevation, although he has never tried elevation and denied 
trying pressure hosiery.  His only treatment was currently 
non steroidal medications.  He had no history of soft tissue 
sarcomas.  His physical examination revealed no evidence of 
abdominal aortic aneurysm, no carotid bruits, and normal 
heart.  He had palpable femoral pulses 2+ bilaterally, 2+ 
popliteal pulses and 2+ left dorsalis pedis pulse.  He had no 
palpable left posterior tibial pulse.  On the right he had 
palpable dorsalis pedis and posterior tibial pulses at 2+.  
He had no evidence of soft tissue sarcomas.  He had several 
numerous scattered varicose veins which were approximately 
0.5 centimeters in diameter extending the pretibial region 
bilaterally.  He had very mild edema, which was not board 
like, but was persistent.  The left lower extremity had 
several varicose veins extending in the pretibial region.  
Down to the foot, he had no hyperpigmentation in the left 
lower extremity.  The right lower extremity had some 
scattered varicose veins in the pretibial region.  He had 
negative Trandelenberg's test, and had no other symptoms or 
history consistent with malignancy.  The diagnosis rendered 
was ambulatory venous hypertension and likely primary 
varicose veins.  The history of the deep venous listening 
examination and bilateral lower extremity duplex examination 
in 1993 was noted with normal findings, and this confirmed 
the above diagnosis.  

VA treatment notes submitted after the June 1998 VA 
examination revealed treatment for problems other than his 
right leg venous insufficiency.  
  
Analysis

Pertinent Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

The veteran's venous insufficiency disorder has been 
evaluated by the RO under Diagnostic Code 7121.  The 
regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system were revised, effective 
January 12, 1998.  The Board observes that the regulations 
applicable prior to January 12, 1998, are more favorable to 
the pending claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims ( formerly the United 
States Court of Veterans Appeals) (hereinafter the Court) has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Therefore, the Board concludes 
that the veteran's claim will be evaluated under the "old" 
regulations governing post-phlebitic symptoms.   

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, Diagnostic Code 7121 were amended to read as follows:  
Post-phlebitic syndrome of any etiology: With the following 
findings attributed to venous disease:  Massive board-like 
edema with constant pain at rest is evaluated as 100 percent 
disabling.  When there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration a 60 percent evaluation is warranted.  When the 
disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is for application.  
Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent evaluation.  When the disability 
is manifested by intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery a 10 percent evaluation is provided.  If the 
condition is asymptomatic with palpable or visible varicose 
veins, a noncompensable evaluation will be awarded.  These 
evaluations are for involvement of a single extremity. If 
more than one extremity is involved each extremity is 
evaluated separately and combined.  38 C.F.R. § 7121 (1998).

Under the "old" regulations, a 10 percent rating for 
unilateral phlebitis or thrombophlebitis required symptoms 
which approximate persistent moderate swelling of leg not 
markedly increased on standing or walking.  A 30 percent 
rating would be assigned for persistent swelling of leg or 
thigh, increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  A 60 percent rating required persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation with pigmentation cyanosis, eczema or 
ulceration.  A 100 percent rating would be assigned for 
massive board-like swelling, with severe and constant pain at 
rest.  38 C.F.R. Part 4, Code 7121 (1996).

Increased Rating Above 10 Percent Prior to October 1, 1994

Upon review of the evidence, the Board finds that an 
increased evaluation above 10 percent is not warranted for 
the veteran's right leg disorder prior to October 1994.  The 
evidence reveals that the veteran was noted to have right leg 
pain with running or walking, and some quadriceps weakness in 
the October 1992 VA examination, and bone scan findings 
yielding a diagnosis compatible with venous insufficiency and 
other differential diagnoses including deep venous 
thrombosis.  The December 1993 VA examination also gave 
complaints of chronic pain, said to prevent him from running, 
and swelling only after standing prolonged periods and 
relieved with rest.  However the physical examination 
findings of December 1993 revealed the pulses to be 2+ and 
symmetric, with the extremities normal in appearance and 
touch and the examiner concluded that by history and physical 
examination, it was not apparent that the veteran has 
suffered from prior deep venous thrombosis and the pain was 
not classic for post phlebitic syndrome.  The subsequent 
results of non invasive vein studies revealed no evidence of 
lower extremity venous insufficiency.  However, he was noted 
to complain of right calf pain in treatment notes from August 
1994, the history of phlebitis was noted and Indocin was 
prescribed.

The complaints of pain on activities such as running or 
walking are consistent with a 10 percent evaluation, to the 
extent they approximate persistent moderate swelling of the 
leg, not moderately increased on standing or walking.  
However there is no objective evidence consistent with 
complaints of persistent swelling, increased on standing one 
to two hours, readily relieved by recumbency, moderate 
discoloration, pigmentation or cyanosis that would warrant a 
30 percent evaluation under the "old" regulations or 
similar symptoms that now warrant a 20 percent under the 
"new" regulations.  The preponderance of the evidence 
reveals that the complaints and objective findings in the 
treatment notes and the VA examinations are consistent with 
the 10 percent evaluation assigned for the right leg venous 
insufficiency prior to October 1994.  The findings are not 
shown to closely approximate the criteria for a higher 
evaluation under 38 C.F.R. § 4.7.

In view of the foregoing, the Board finds that an evaluation 
greater than 10 percent is not warranted for the veteran's 
right venous insufficiency prior to October 1994.

Entitlement to a Compensable Evaluation as of October 1, 1994
 
Upon review of the evidence, and application of reasonable 
doubt, the Board finds that a compensable evaluation is 
warranted for the veteran's right leg venous insufficiency, 
currently evaluated as noncompensable.  While the findings of 
the noninvasive vein studies from December 1993 did not 
indicate lower extremity venous insufficiency, the evidence 
still revealed some complaints regarding the right lower 
extremity which could possibly be attributed to his service 
connected vein disorder.  

He was noted to be having an improved response to Indocin in 
October 1994, and his quads and hamstrings were noted to be 
well developed, with no asymmetry in size.  No 
hyperpigmentation was noted in October 1994.  However, the 
veteran did have subjective complaints as noted in daily logs 
in June 1995 and September 1995.  A private treatment note 
from August 1995 also noted a history of right leg pain and 
swelling.  The report from a VA hemic disorders examination 
noted that the veteran had been taking a number of drugs for 
phlebitis of the lower extremities, but the veteran denied 
having calf claudication.  The June 1998 VA examination noted 
subjective complaints of swelling and bluish discoloration of 
the extremities, said to be worse on activity.  He claimed 
the symptoms were not relieved by elevation, though he denied 
trying this method and also denied using pressure hosiery.  
Objectively the findings of very mild, but persistent edema, 
not board like, and varicose veins scattered in the pretibial 
region of the June 1998 VA examination were present. 

The Board finds that the objective findings and subjective 
complaints noted above are consistent with a 10 percent 
evaluation under the "old" regulations.  However the 
symptoms do not rise to the level of a 30 percent evaluation 
under the "old" criteria, as they did not include moderate 
discoloration, pigmentation or cyanosis.  Likewise, a 20 
percent evaluation is not warranted under the "new" 
regulations, as the edema, while described as "persistent" 
was also described as very mild, and there was no evidence of 
beginning stasis pigmentation or eczema.  While the veteran 
claimed that the edema was not relieved by elevation, he 
later admitted not trying elevation or pressure hosiery.  
Because he did not attempt to use elevation, it is not 
possible to award him a 20 percent evaluation under the 
"new" criteria based on "incomplete relief by elevation" 
of symptoms.  

In view of the foregoing, the Board finds that an evaluation 
of 10 percent, but not more, is warranted for the veteran's 
right leg venous insufficiency.

ORDER

The claim for service connection for a right foot disorder is 
denied as not well grounded.

The veteran's claim for an increased rating above 10 percent 
for venous insufficiency, right leg prior to October 1, 1994 
is denied.

Entitlement to an increased evaluation of 10 percent, but no 
more, for venous insufficiency, right leg, is granted as of 
October 1, 1994, subject to the laws and regulations 
governing the award of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

